DETAILED ACTION

This action is in response to the amendment filed on 4/23/21.  
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102/103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Claims 1, 9, 15, 21, 24-26, and 28 are rejected under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Hahn et al. (U.S. Patent Application Publication 2016/0137450).
Hahn discloses a method of using a hot melt adhesive having a crossover temperature (e.g. Bostik H4356), comprising the steps of: heating a first circumferential roll (16) to a temperature to prevent, i.e. reduce, build-up of adhesive on the first circumferential roll during operation; applying a hot melt adhesive (at 12) to an adhesive-receiving surface of a first permeable (porous) substrate (14), wherein the first permeable substrate has a circumferential roll-contacting surface opposed from the adhesive-receiving surface; and conveying the first permeable substrate with the hot melt adhesive 
As to the limitation in claim 1 of “heating a first circumferential roll to a temperature between a lower limit of 50oC and an upper limit of 40oC above the crossover temperature of the adhesive”, Hahn teaches the hot melt adhesive is Bostik H4356 which displays a glass transition temperature, Tg, of 30 oC and a crossover temperature, Tx, of 89 oC as described by applicants in the instant invention so that an upper limit of 40oC above the crossover temperature of the adhesive is 129 oC.  Hahn teaches the first circumferential roll is heated to a temperature in the range from about 66 oC and up to about the melting point of the first permeable substrate, i.e. about 148 oC, to prevent build-up of adhesive on the first circumferential roll during operation (Paragraphs 0041-0045) so that Hahn teaches heating the first circumferential roll to a temperature for example of about 66 oC (or about 89 oC) which is between a lower limit of 50oC and an upper limit of 40oC above the crossover temperature of the adhesive.  In the event it is somehow considered Hahn does not necessarily anticipate the limitation the following rejection is made.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to heat the first circumferential roll as taught by Han to for example 66 oC or 89 oC, i.e. a temperature between a lower limit of 50oC and an upper limit of 40oC above the crossover temperature of the adhesive, as is the express direction in Hahn to prevent build-up of adhesive on the roll (see Paragraphs 0041-0045), it being further noted in the case where the claimed ranges overlap or lie inside ranges disclosed by the prior art a prima facie case of obviousness exists and similarly, a prima facie case of obviousness exists where the claimed ranges or amounts do not overlap with the prior art but are merely close wherein there is no showing that the claimed range is critical, Hahn does not teach away from the claimed range, and Hahn expressly recognizes the 
Regarding claims 9, 21, and 24-26, Hahn teaches the first circumferential roll is heated to a temperature of about 66 oC or 89 oC, and Hahn teaches the hot melt adhesive is Bostik H4356 which displays a glass transition temperature, Tg, of 30 oC and a crossover temperature, Tx, of 89 oC as described by applicants in the instant invention so that Hahn teaches wherein the hot melt adhesive has a glass transition temperature of less than 35 oC, wherein the first circumferential roll is heated to a temperature of about 60 oC or higher, wherein the first circumferential roll is heated to a temperature of at least 30 oC less than the crossover temperature of the hot melt adhesive, wherein the first circumferential roll is heated to a temperature of at least about 20 oC less than the crossover temperature of the hot melt adhesive, and wherein the first circumferential roll is heated to a temperature of at least about the crossover temperature of the hot melt adhesive.  
Regarding claim 15, Hahn teaches the first permeable substrate is a nonwoven (Paragraph 0037).  
Regarding claim 28, Hahn teaches wherein the heating step comprises using an external source of heat (Paragraph 0027).  

Claim Rejections - 35 USC § 103
Claims 1, 3, 4, 9, 15, 16, 21, 22, 24-26, and 28 are rejected under 35 U.S.C. 103 as being unpatentable over Buell (U.S. Patent 4,069,822) in view of Hahn.  Alternatively, claims 1, 3, 4, 15, 16, 21, 22, and 24-26 are rejected under 35 U.S.C. 103 as being unpatentable over Buell in view of Powell et al. (U.S. Patent Application Publication 2015/0173961).  
Buell discloses a method of using a hot melt adhesive having a crossover temperature (i.e. a hot melt adhesive necessarily has a temperature to change from solid-like to more liquid-like), comprising 
As to the limitation in claim 1 of “heating a first circumferential roll to a temperature” and “to reduce build-up of adhesive on the first circumferential roll during operation” and in claim 22 of “the method further comprises the step of heating the second nip roller to a temperature sufficient to reduce build-up of adhesive on the second nip roller during operation” and claim 28, Buell does not expressly teach the rolls are heated.  Buell appreciates the hot melt adhesive builds-up on the rolls so that Buell teaches an additional step of “double-wrapping” each substrate to avoid build-up although because of “press-through” or “strike-through” within the double-wrapped substrate a further additional step of breaking points of joiner between the glued and unglued portions (by additional rolls 37, 44) is required (Column 2, lines 46-56 and Column 5, lines 33-38 and 46-50).  It is known in the same art to prevent (i.e. reduce) build-up of hot melt adhesive on circumferential roll(s) during operation to heat the roll(s) 
As to the limitation in claim 1 of “heating a first circumferential roll to a temperature between a lower limit of 50oC and an upper limit of 40oC above the crossover temperature of the adhesive” and claims 9, 21, and 24-26, Buell is not limited to any particular hot melt adhesive teaching those having a wide variety of characteristics and adhesive properties are readily available (Column 4, lines 50-53).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention the hot melt adhesive used in Buell is Bostik H4356 as is conventional hot melt adhesive known in the art to achieve predictable results as evidenced by Hahn.  Buell as modified by Hahn teaches the first circumferential roll is heated to a temperature in the range from about 66 oC to about the melting point of the first permeable substrate, i.e. about 148 oC, to prevent build-up of adhesive on the first circumferential roll during operation so that Buell as modified by Hahn teaches heating the circumferential roll to a temperature of for example about 66 oC or about 89 oC which is between a lower limit of 50oC and an upper limit of 40oC above the crossover temperature of the adhesive.  In the event it is somehow considered Buell as modified by Hahn does not necessarily teach the limitation the following rejection is made.  It would have been obvious to one of ordinary skill in the art before the oC or 89 oC, i.e. a temperature between a lower limit of 50oC and an upper limit of 40oC above the crossover temperature of the adhesive, as is the express direction in Hahn to prevent build-up of adhesive on the roll (see Paragraphs 0041-0045), it being further noted in the case where the claimed ranges overlap or lie inside ranges disclosed by the prior art a prima facie case of obviousness exists and similarly, a prima facie case of obviousness exists where the claimed ranges or amounts do not overlap with the prior art but are merely close wherein there is no showing that the claimed range is critical, Hahn does not teach away from the claimed range, and Hahn expressly recognizes the temperature as a result-effective variable to prevent build-up of adhesive on the roll (See MPEP 2144.05).  Regarding claims 9, 21, and 24-26, Hahn is described above in full detail.
Alternatively, as to the limitation in claim 1 of “heating a first circumferential roll to a temperature” and “to reduce build-up of adhesive on the first circumferential roll during operation” and in claim 22 of “the method further comprises the step of heating the second nip roller to a temperature sufficient to reduce build-up of adhesive on the second nip roller during operation”, Buell does not expressly teach the rolls are heated.  Buell appreciates the hot melt adhesive builds-up on the rolls so that Buell teaches an additional step of “double-wrapping” each substrate to avoid build-up although because of “press-through” or “strike-through” within the double-wrapped substrate a further additional step of breaking points of joiner between the glued and unglued portions (by additional rolls 37, 44) is required (Column 2, lines 46-56 and Column 5, lines 33-38 and 46-50).  It is known in the adhesive bonding art to reduce build-up of adhesive on the rolls by heating the rolls as taught by Powell (Paragraph 0036).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention the first circumferential roll and the second circumferential roll taught by Buell are heated to a temperature sufficient to reduce build-up of the adhesive on the rolls during operation as is well understood in the art as taught by Powell and further including as a simple 
As to the limitation in claim 1 of “heating a first circumferential roll to a temperature between a lower limit of 50oC and an upper limit of 40oC above the crossover temperature of the adhesive” and claims 21 and 24-26, Powell teaches heating the roll(s) to reduce build-up of adhesive so that the temperature is a result-effective variable.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to determine the heated temperature of the first circumferential roll and the second circumferential roll taught by Buell as modified by Powell as directed by Powell to reduce build-up of adhesive such as heating the first circumferential roll to a temperature between a lower limit of 50oC and an upper limit of 40oC above the crossover temperature of the adhesive, wherein the first circumferential roll is heated to a temperature of about 60 oC or higher, wherein the first circumferential roll is heated to a temperature of at least 30 oC less than the crossover temperature of the hot melt adhesive, wherein the first circumferential roll is heated to a temperature of at least about 20 oC less than the crossover temperature of the hot melt adhesive, and wherein the first circumferential roll is heated to a temperature of at least about the crossover temperature of the hot melt adhesive, it being noted there is no showing that the claimed range is critical (heating in the instant invention like that taught by Powell is to achieve a temperature sufficient to prevent build-up of adhesive on the roll(s)), Buell and Powell do not teach away from the claimed range, and Powell expressly recognizes the temperature as a result-effective variable to prevent build-up of adhesive on the roll(s) (See MPEP 2144.05).

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Buell and Powell as applied to claims 1, 3, 4, 15, 16, 21, 22, and 24-26 above, and further in view of Carlucci et al. (U.S. Patent Application Publication 2009/0043273).  
Buell and Powell are each described above in full detail wherein Buell is not limited to any particular hot melt adhesive glass transition temperature wherein it is known in the art the hot melt adhesive has a typical glass transition temperature of less than 35 oC as is generally beneficial for good adhesion (including to nonwoven) as evidenced by Carlucci (Paragraphs 0044-0048).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention the hot melt adhesive used in the method taught by Buell as modified by Powell has a glass transition temperature of less than 35 oC as is typical to achieve predictable results in the art including good adhesion as evidenced by Carlucci.
Claims 10-14 and 24-26 are rejected under 35 U.S.C. 103 as being unpatentable over Hahn in view of vanDrongelen et al. (U.S. Patent 6,103,814).  Additionally, claims 10-14 and 24-26 are rejected under 35 U.S.C. 103 as being unpatentable over Buell and Hahn as applied to claims 1, 3, 4, 9, 15, 16, 21, 22, 24-26, and 28 above, and further in view of vanDrongelen.  Additionally, claims 10-14 and 24-26 are rejected under 35 U.S.C. 103 as being unpatentable over Buell and Powell as applied to claims 1, 3, 4, 15, 16, 21, 22, and 24-26 above, and further in view of vanDrongelen.  
Hahn, Buell, and Powell are each described above in full detail wherein none of Hahn, Buell, or Powell are limited to any particular hot melt adhesive.  It is known in the art of forming soft goods (like those in Hahn, Buell, and Powell) suitable hot melt adhesive composition is that taught by vanDrongelen having crossover temperature of 95 oC or less and wherein the hot melt adhesive composition contains a semicrystalline polymer of a polyolefin selected from the group consisting of homopolymers derived from ethylene (i.e. wherein the polyolefin is an ethylene-based polymer) or propylene (i.e. wherein the polyolefin is a propylene-based polymer) (Abstract and Column 17, line 23 to Column 18, line 14).  It 
As to the limitation in claim 1 of “heating a first circumferential roll to a temperature between a lower limit of 50oC and an upper limit of 40oC above the crossover temperature of the adhesive” and claims 24-26, in the event it is somehow considered Hahn as modified by vanDrongelen or Buell as modified by Hahn and vanDrongelen do not necessarily teach one or more of these limitations the following rejection is made.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to heat the first circumferential roll as taught by Hahn as modified by vanDrongelen or Buell as modified by Hahn and vanDrongelen to for example 66 oC or 95 oC, i.e. a temperature between a lower limit of 50oC and an upper limit of 40oC above the crossover temperature of the adhesive, as is the express direction in Hahn to prevent build-up of adhesive on the roll, it being further noted in the case where the claimed ranges overlap or lie inside ranges disclosed by the prior art a prima facie case of obviousness exists and similarly, a prima facie case of obviousness exists where the claimed ranges or amounts do not overlap with the prior art but are merely close wherein there is no showing that the claimed range is critical, Hahn does not teach away from the claimed range, and Hahn expressly recognizes the temperature as a result-effective variable to prevent build-up of adhesive on the roll (See MPEP 2144.05).  Additionally, in the event it is somehow considered Buell as modified by Powell and vanDrongelen do not necessarily teach one or more of these limitations the following rejection is made.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to determine the heated temperature of the first circumferential roll taught by Buell as modified by Powell and vanDrongelen as directed by Powell to reduce build-up of adhesive such as heating the first circumferential roll to a temperature between a oC and an upper limit of 40oC above the crossover temperature of the adhesive, wherein the first circumferential roll is heated to a temperature of at least 30 oC less than the crossover temperature of the hot melt adhesive, wherein the first circumferential roll is heated to a temperature of at least about 20 oC less than the crossover temperature of the hot melt adhesive, and wherein the first circumferential roll is heated to a temperature of at least about the crossover temperature of the hot melt adhesive, it being noted there is no showing that the claimed range is critical (heating in the instant invention like that taught by Powell is to achieve a temperature sufficient to prevent build-up of adhesive on the roll(s)), Buell, Powell, and vanDrongelen do not teach away from the claimed range, and Powell expressly recognizes the temperature as a result-effective variable to prevent build-up of adhesive on the roll(s) (See MPEP 2144.05).
Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Hahn in view of Suzuki et al. (U.S. Patent 5,763,333).  Additionally, claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Buell and Hahn as applied to claims 1, 3, 4, 9, 15, 16, 21, 22, 24-26, and 28 above, and further in view of Suzuki.  Additionally, claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Buell and Powell as applied to claims 1, 3, 4, 15, 16, 21, 22, and 24-26 above, and further in view of Suzuki.  
Hahn, Buell, and Powell are each described above in full detail wherein none of Hahn, Buell, or Powell require the hot melt adhesive is applied at any particular add-on level wherein it is known in the same art sufficient adhesive strength without significant blocking includes 2 to 7 grams per square meter as evidenced by Suzuki (Column 8, lines 34-42).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention the hot melt adhesive is applied to the adhesive-receiving surface (i.e. considered applied at an add-on level) in Hahn or Buell as modified by Hahn or Buell as modified by Powell of from 2 to 7 grams per square meter not only as a simple substitution of one known amount to yield predictable results but to achieve sufficient adhesive strength without significant blocking as evidenced by Suzuki.
Claim 27 is rejected under 35 U.S.C. 103 as being unpatentable over Hahn optionally in view of Nakamura et al. (U.S. Patent Application Publication 2006/0029445).  Additionally, claim 27 is rejected under 35 U.S.C. 103 as being unpatentable over Buell and Hahn as applied to claims 1, 3, 4, 9, 15, 16, 21, 22, 24-26, and 28 above, and optionally further in view of Nakamura.  Additionally, claim 27 is rejected under 35 U.S.C. 103 as being unpatentable over Buell and Powell as applied to claims 1, 3, 4, 15, 16, 21, 22, and 24-26 above, and optionally further in view of Nakamura.  
Hahn, Buell, and Powell are each described above in full detail.  It is noted as defined in applicants specification on page 8, “As used herein, start-up is defined as the point in a process at which adhesive is first introduced to a processing line after the system has been shut down and cooled to room temperature, about room temperature, or substantially below operating temperature, such as is typically achieved in an overnight shut-down.”.  Neither Hahn nor Powell expressly teach the heating step is done prior to start-up (it being noted the heating step is necessarily done either prior to, at the same time as, or after start-up).  Hahn teaches the heat is applied constantly or intermittently, i.e. the heating step is done when desired, and including an alternative embodiment heat could be added to a roll that was already experiencing build-up so that Hahn is considered to teach in a primary embodiment heat is added to a roll prior to experiencing build-up (Paragraphs 0026-0030).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention the heating step in Hahn or Buell as modified by Hahn or Buell as modified by Powell is done prior to start-up/prior to introducing/applying the adhesive as is nothing more than choosing from the finite number of predictable/possible solutions, i.e. the heating step is done either prior to, at the same time as, or after start-up, to achieve heating to prevent/reduce build-up of adhesive and specifically choosing the heating is done prior to start-up/prior to introducing the adhesive is nothing more than heating prior to experiencing any build-up on the roll (including as is suggested in the primary embodiment of Hahn) and optionally to achieve “warming-up” the rolls to operating temperature so that the rolls function as . 
Claim 29 is rejected under 35 U.S.C. 103 as being unpatentable over Hahn in view of Azzarello et al. (U.S. Patent Application Publication 2011/0024019).  Additionally, claim 29 is rejected under 35 U.S.C. 103 as being unpatentable over Buell and Hahn as applied to claims 1, 3, 4, 9, 15, 16, 21, 22, 24-26, and 28 above, and further in view of Azzarello.  Additionally, claims 28 and 29 are rejected under 35 U.S.C. 103 as being unpatentable over Buell and Powell as applied to claims 1, 3, 4, 15, 16, 21, 22, and 24-26 above, and further in view of Azzarello.  
Hahn, Buell, and Powell are each described above in full detail wherein neither Hahn nor Powell expressly teach monitoring the temperature of the first circumferential roll during operation and controlling the amount of heat applied to the first circumferential roll where it is known in heating a circumferential roll (80) including using an external source of heat (70) to monitor (by 84) the temperature of the circumferential roll during operation and control (by controller L) the amount of heat applied to the circumferential roll to ensure that the temperature is maintained as evidenced by Azzarello (Figures 7 and 8 and Paragraphs 0055-0059).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include in the method taught by Hahn or Buell as modified by Hahn or Buell as modified by Powell monitoring the temperature of the first circumferential roll during operation and controlling the amount of heat applied to the first circumferential roll (including using an external source of heat) to ensure that the temperature is maintained as is well understood in the art as evidenced by Azzarello.

Response to Arguments
Applicant's arguments filed 4/23/21 have been fully considered but they are not persuasive.
In view of applicants amendment filed 4/23/21 the previous rejections as set forth in the Office action mailed on 10/26/20 are withdrawn.  The claims as amended are fully addressed above.
Applicants argue, “As recited by amended claim 1, however, the upper limit to which the first circumferential roll is heated depends not on the nature of the substrate, but on a characteristic of the adhesive, particularly its crossover temperature. In particular, claim 1 specifies the step of “heating a first circumferential roll to a temperature between a lower limit of 50oC and an upper limit of 40oC above the crossover temperature of the adhesive.” Applying the claim language to the example cited in the Office Action using H4356-C08, which does indeed have a crossover temperature of 89oC, would limit the claimed range to between 50oC and 129oC. Given the difference in the claimed range from that disclosed and the fact that Hahn does not even discuss the adhesive’s crossover temperature, let alone mention that the upper limit should be based on it or, for that matter, any property of the adhesive, Applicants contend that amended claim 1 is not anticipated by Hahn.”.
This argument is not persuasive wherein claim 1 requires “heating a first circumferential roll to a temperature between a lower limit of 50oC and an upper limit of 40oC above the crossover temperature of the adhesive” wherein Hahn teaches heating the first circumferential roll to a temperature of about 66 oC (as described in the rejection and further Hahn does not require heating to a temperature above 40oC above the crossover temperature of the adhesive rather heating to 66 oC is the temperature sufficient that no buildup was observed see Hahn Paragraphs 0041-00045) which is between a lower limit of 50oC and an upper limit of 40oC above the crossover temperature of the adhesive so that the limitation is anticipated.  None of the claims require heating the first circumferential roll to all temperatures between a lower limit of 50oC and an upper limit of 40oC above the crossover temperature of the adhesive, none of the claims preclude other heating temperatures/additional oC and an upper limit of 40oC above the crossover temperature of the adhesive”, and none of the claims require determining a range for heating the first circumferential roll based on the crossover temperature (or other property) of the adhesive and only heating the first circumferential roll to a temperature within the determined range.
Applicants further argue, “As an alternative, the Office Action refers to Powell in order to satisfy this step. However, the sole suggestion of Powell regarding temperature adjustment of the rolls is at the end of paragraph [0036], which states, “When adhesives are included in combination, the rolls can be heated or cooled to reduce buildup.” Applicants contend that this fails to render obvious the heating step as claimed.”.
This argument is not persuasive wherein Powell teaches heating the roll to reduce build-up of adhesive so that the temperature is a result-effective variable (See MPEP 2144.05 and “II. ROUTINE OPTIMIZATION”), and while Applicants can rebut a prima facie case of obviousness by showing the criticality of the range, there is no evidence of record showing criticality of the claimed range, i.e. there is no evidence or record showing “heating a first circumferential roll to a temperature between a lower limit of 50oC and an upper limit of 40oC above the crossover temperature of the adhesive” is critical. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN L GOFF II whose telephone number is (571)272-1216.  The examiner can normally be reached on 7:30 AM - 4:00 PM EST Monday - Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Orlando can be reached on 571-270-5038.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/JOHN L GOFF II/Primary Examiner, Art Unit 1746